OPINION OF THE COURT
Marshall E. Livingston, J.
Defendants Northrup, Kaelber and Kopf (NKK) move for a protective order striking the interrogatories directed to them by plaintiffs, and plaintiffs cross-move for sanctions upon NKK for their willful failure to answer those interrogatories to which they have not specifically objected.
The action arises out of the construction of a residential rental housing project in Rochester, New York, known as Charlotte Lake River Houses. The complaint sets forth five *249causes of action. The third cause of action, directed against NKK, the architects of the project, essentially sounds in malpractice and negligence concerning the construction and supervision of the project by NKK, and not for any breach of contract, as it purports to do.
CPLR 3130 limits the use of interrogatories to actions "other than in an action to recover damages * * * resulting from negligence”. It has been held that negligence is the basis of a malpractice action, which is tortious in nature, and predicated upon a failure to exercise requisite skill (Fiorentino v Jaques, 41 Misc 2d 972; see, also, Allen v Minskoff, 38 NY2d 506).
Therefore, NKK’s motion striking the interrogatories directed to them is granted, and plaintiffs cross motion is denied.